Citation Nr: 1814495	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-09 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative disc disease between L3 and S1 and osteoarthritis of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1988 to June 2008. 

This current matter comes to the Board of Veteran's Appeals (Board) on appeal from a rating decision dated February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his substantive appeal, the appellant requested a formal hearing. He withdrew his hearing request in writing via May 2017 correspondence to VA. Accordingly, the Board finds that the appellant's request for a hearing on the issue on appeal has been withdrawn. 38 C.F.R. § 20.704 (d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board regrettably finds that a remand for further development is warranted.  The Veteran claims that his service-connected degenerative disc disease between L3 and S1 and osteoarthritis of the thoracic spine has worsened in severity. In December 2016, he was afforded a VA examination to determine the current severity of his service connected degenerative joint disease. Significantly, the December 2016 VA examination failed to document range of motion testing on both active and passive motion and weight-bearing and nonweight-bearing (to the extent possible). 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 170 (2016). The examination also failed to note any functional loss or loss of range of motion of the Veteran's thoracic spine. In this regard, according to the examination report, the Veteran refused range of motion testing due to the severity of his back pain. 

However, the Board finds that the appeal must be remanded for another VA examination so that an accurate range of motion testing can be performed. The Board reminds the Veteran that range of motion testing is critical in determining the severity of his musculoskeletal disability. To the extent possible, such testing should be performed to enable VA to rate his disability properly.

As this examination is inadequate, a new VA examination must be provided. VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). Here, the Board finds that the Veteran must be afforded another VA examination. In addition, prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. After procuring the appropriate release of information forms where necessary, obtain outstanding relevant VA records as well as any pertinent private medical records and associate all such available documents with the Veteran's claims file. All attempts to obtain these records must be documented in the claims file.

2. Then, schedule the Veteran for a VA examination by an appropriate examiner to assess the current severity of the service-connected degenerative disc disease between L3 and S1 and osteoarthritis of the thoracic spine. The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination. All indicated studies should be completed and fully reported, including range of motion testing. Specifically, the examiner should discuss range of motion testing-in active motion and passive motion and in weight-bearing and nonweight-bearing motions (where appropriate). If such are not applicable, the examiner should state such along with an explanation. 

The examiner must provide a rationale for all opinions offered. An explanation must be provided if the examiner finds that X-ray studies are not required for adequate opinions. If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training). 

3. To help avoid an additional remand, the RO must ensure that all requested actions have been accomplished in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, the RO should take the appropriate corrective action, to include scheduling the Veteran for another VA examination if appropriate. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, readjudicate the increased rating claim on appeal. If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and provided an opportunity to respond. The claim should be returned to the Board as warranted.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991). His failure to help procure treatment records may impact the decision made. He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999). It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C. §§ 5109B, 7112.  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

